

117 HR 908 IH: Marketing and Outreach Restoration to Empower Health Education Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 908IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Blunt Rochester (for herself, Mr. Carbajal, Ms. Jackson Lee, Ms. Castor of Florida, Mr. Rush, Mr. Butterfield, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to provide for Federal Exchange outreach and educational activities.1.Short titleThis Act may be cited as the Marketing and Outreach Restoration to Empower Health Education Act of 2021 or the MORE Health Education Act. 2.Federal Exchange outreach and educational activitiesSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraph:(3)Outreach and educational activities(A)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults).(B)Limitation on use of fundsNo funds appropriated under this paragraph shall be used for expenditures for promoting non-ACA compliant health insurance coverage.(C)Non-ACA compliant health insurance coverageFor purposes of this subparagraph (B):(i)The term non-ACA compliant health insurance coverage means health insurance coverage, or a group health plan, that is not a qualified health plan.(ii)Such term includes the following:(I)An association health plan. (II)Short-term limited duration insurance.(D)FundingOut of any funds in the Treasury not otherwise appropriated, there are hereby appropriated for fiscal year 2022 and each subsequent fiscal year, $100,000,000 to carry out this paragraph. Funds appropriated under this subparagraph shall remain available until expended..